Citation Nr: 0635920	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-09 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
chronic left knee disorder.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
trauma resulting in loss of teeth.  

3.  Entitlement to service connection for residuals of dental 
trauma.  

4.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to July 
1961.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Albuquerque, 
New Mexico, VA Regional Office (RO).  

The Board notes that in correspondence received in February 
2004 and June 2004, the veteran stated that he no longer 
desired a hearing.  

The reopened claims of service connection for a chronic left 
knee disorder and trauma resulting in loss of teeth are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is needed on his part.


FINDINGS OF FACT

1.  The RO denied reopening the claim of entitlement to 
service connection for trauma resulting in the loss of teeth 
in an August 1988 rating decision.  The veteran was notified 
thereof and did not file a notice of disagreement.  That 
decision is final.

2.  Since the August 1988 decision, relevant evidence that 
relates to an unestablished fact necessary to substantiate 
the claim has been presented.  

3.  The RO denied entitlement to service connection for a 
left knee cyst in August 1986.  The veteran was notified 
thereof and did not file a notice of disagreement.  That 
decision is final.

4.  Since the August 1986 decision, relevant evidence that 
relates to an unestablished fact necessary to substantiate 
the claims has been presented.  


CONCLUSIONS OF LAW

1.  The August 1988 decision that denied reopening the claim 
of entitlement to service connection for trauma resulting in 
the loss of teeth is final.  Evidence submitted since that 
decision is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105(a), (b) and (c), 7108; 38 C.F.R. §§ 
3.156, 20.200, 20.201, 20.302(a) (2006).

2.  The August 1986 rating decision that denied entitlement 
to service connection for a left knee disorder is final.  
Evidence submitted since that decision is new and material 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105(a), (b) 
and (c), 7108; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

When a claim has been disallowed, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2006).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

Analysis

Initially, the Board notes that any defect in regard to 
Veterans Claims Assistance Act of 2000 notice is harmless 
error as the claims are herein reopened.  

I.  Trauma Resulting in Loss of Teeth

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for trauma resulting in loss of teeth was 
previously addressed and denied by the RO in September 1980.  
In an August 1988 rating decision, the RO denied reopening 
the claim of entitlement to service connection for trauma 
resulting in the loss of teeth.  At the time of the last 
prior decision, the record included the service medical 
records, statements from the veteran, and the September 1980 
dental rating decision.  The evidence was reviewed and the 
application to reopen the claim of entitlement to service 
connection for trauma resulting in loss of teeth was denied.  
38 U.S.C.A. § 7105.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, however, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.

At the time of the prior decision, the veteran's service 
medical records showed no teeth missing at service entrance 
in August 1958.  Dental record show he had a partial denture 
made in 1961 for teeth 8 and 9.  At separation in June 1961, 
teeth noted to be missing included tooth numbers 6, 7, 8, and 
9.  The veteran asserted that his teeth had been knocked out 
when he was beaten up during service.  The September 1980 
rating decision notes no record of trauma or how or when the 
teeth were extracted.  

Since that determination, in September 2002, the veteran has 
applied to reopen his claim of entitlement to service 
connection for trauma resulting in the loss of teeth.  The 
evidence submitted since the prior final denial in August 
1988 is new and material.  In October 2002, S. G. C. stated 
that, while serving with the veteran in October 1960, he 
witnessed the veteran slip and fall and hit his face on a 
wall breaking two front teeth.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Accepting this lay statement as credible, 
it establishes the occurrence of dental trauma to the veteran 
during his military service, a missing element of his claim 
in the past.  Thus, the Board finds the evidence to be new 
and material and the claim is reopened.  

II.  Left Knee Disorder

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a left knee disorder was previously addressed 
and denied by the RO in August 1986.  At the time of the 
decision, the record included the service medical records and 
statements from the veteran.  The evidence was reviewed and 
service connection for a left knee disorder was denied.  38 
U.S.C.A. § 7105.  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
however, the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision, service medical records 
showed a diagnosis of a cyst of the lateral meniscus, EPTS 
(existed prior to service) in April 1961.  A diagnosis of 
monoarticular arthritis was also made in April 1961, although 
x-ray examination of the knee was negative.  The June 1961 
separation examination report notes a cyst of the lateral 
meniscus of the left knee.  The August 1986 rating decision 
denying service connection for a left knee disorder 
specifically notes that a cyst in the left lateral meniscus 
existed prior to service and was not aggravated during 
service.  

Since that determination, in September 2002, the veteran has 
applied to reopen his claim of entitlement to service 
connection for a left knee disorder.  The evidence submitted 
since the prior final denial in August 1988 is new and 
material.  VA treatment records, dated in January 2004, shows 
a diagnosis of gout in the left knee.  Based on the reason 
for the prior denial, the Board finds the additional evidence 
is relevant as it and establishes a diagnosis of gout with 
multiple attacks and, therefore, new and material.  
Accordingly, the veteran's claim of entitlement to service 
connection for a left knee disorder is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).


ORDER

The application to reopen the claim of service connection for 
trauma resulting in the loss of teeth is granted.  

The application to reopen the claim of service connection for 
a left knee disorder is granted.  


REMAND

The veteran asserted, in his September 1980 claim, that he 
had sustained trauma resulting in the loss of teeth as a 
result of having been beaten up during service in 1960.  In 
October 2002, S. G. C. stated that, while serving with the 
veteran in October 1960, he witnessed the veteran slip and 
fall and hit his face on a wall, breaking two front teeth.  

The service medical records showed no teeth missing at 
service entrance in August 1958.  Dental records show he had 
a partial denture made during service in 1961 for tooth 
numbers 8 and 9, and at separation in June 1961, teeth noted 
to be missing included tooth numbers 6, 7, 8, and 9.  There 
is insufficient evidence to determine whether the veteran 
sustained dental trauma resulting in the loss of teeth during 
service.  38 C.F.R. § 3.159.  

In regard to a left knee disorder, the Board notes that the 
August 1958 service entrance examination report showed the 
lower extremities were normal.  Complaints of left knee pain 
were noted in association with playing basketball in November 
1960.  No history of trauma was noted.  X-ray examination of 
the left knee was noted to be negative.  The impression was 
left knee sprain or strain.  In December 1960, the examiner 
noted complaints of pain in the left knee.  There was no 
swelling and no evidence of injury.  X-ray examination of the 
left knee was noted to be negative.  An April 1961 treatment 
record notes complaints of periodic left knee pain since 
December 1960.  On examination, moderate swelling and mild 
lateral tenderness of the left knee were noted.  The 
impression was monoarticular arthritis, etiology unknown.  X-
ray examination was noted to be normal.  Later that month, 
the diagnosis was cyst of the lateral meniscus, EPTS.  The 
June 1961 separation examination report notes that the 
veteran had effusion of the left knee in April 1961.  His 
lower extremities were assigned a profile of "3."  On the 
accompanying medical history, the veteran indicated that he 
had or had had a trick or locked knee.  VA treatment records, 
dated in January 2004, show a diagnosis of gout in the knees, 
bilaterally.  There is insufficient evidence to determine 
whether a left knee disorder is related to service.  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be asked to identify 
all VA and non-VA medical care for residuals 
of dental trauma and left knee disability 
since his separation from service.  Copies 
of records from all providers identified 
should be obtained, to specifically include 
records of VA treatment since February 2004.

2.  The veteran should be scheduled for 
appropriate VA examinations to determine the 
nature and etiology of any identified 
missing teeth and any left knee disorder.  
The claims file should be made available for 
review of pertinent documents therein and 
the examiners should note in the examination 
reports that such a review was undertaken.  
The examiners should respond to the 
following questions, respectively:  1) Does 
the veteran have any missing teeth 
consistent with dental trauma in-service?  
2) Is it at least as likely as not that any 
current left knee disorder was first 
manifested during service or if pre-existing 
service increased in severity therein beyond 
the natural progression?  A complete 
rationale should be provided for all 
opinions offered, with discussion of 
pertinent inservice medical records.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


